Appeal by the People from an order of the Supreme Court, Queens County (Paynter, J.), dated December 1, 2011, which granted that branch of the defendant’s omnibus motion which was to suppress certain physical evidence.
Ordered that the order is affirmed.
Contrary to the People’s contention, the Supreme Court properly granted that branch of the defendant’s omnibus motion which was to suppress certain physical evidence seized pursuant to a search warrant. The search warrant had been issued based on communications intercepted as the result of an eavesdropping warrant. However, as the Supreme Court correctly determined, the affidavit and evidence submitted in support of the application for the eavesdropping warrant did not establish probable cause to believe, inter alia, that the defendant had any involvement in the identified criminal conduct (see CPL 700.15; People v Pomponio, 47 NY2d 918, 919 [1979]). Accordingly, suppression was required. Mastro, J.P., Dickerson, Sgroi and Hinds-Radix, JJ, concur.